DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 22 include the limitation “unitary” to describe the first sponge layer and a greater density sponge layer.  The claims further state that the greater density sponge layer portion is of similar material as the first sponge layer portion.  The applicant’s specification states that unitary means the layers are ”formed in combination from a single material rather than assembled from different materials”.  This definition is inconsistent with the claim limitations since the claims clearly state that the materials of the sponge layer are made from a similar material.  This means that the materials do not have to be the same at all.  They just have to have similar properties which is a broad limitation since similar materials could be materials that have abrasive qualities or materials that are similar in color.  Therefore, it is unclear what the applicant intends for the limitation of unitary and also what the applicant intended for the limitation of similar materials.  Applicant must clarify, however for purposes of examination, the claim is being interpreted as two sponge layers that are similar materials that are bonded in a way to make them unitary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (PGPub 20010029967) in view of Konkey (PGPub 20160297061).
McDonough teaches layered scrub comprising a scrubbing layer (14), which comprises a foam material (paragraph 0022, 0027, 0028) and a first scrub surface.  There is a sponge layer (12/16) comprising a first sponge layer portion (12) that is unitary (bonded together as one) with a greater density sponge layer portion (16; figure 1 shows less pores in 16 than 12 and paragraph 0026 discusses the density between the layers).  The greater density sponge layer is of a similar material as the first sponge layer (paragraph 0027).
With regards to claim 2, there is a rigid boundary layer (paragraph 0031).
With regards to claim 3, the scrubber layer is directly bound to the rigid boundary layer and the sponge layer is directly bound to the rigid boundary layer.
With regards to claim 10, the layered scrub is generally cubic (col. 3, lines 1-6).
With regards to claim 11, the layered scrub is substantially cubic (col. 3, lines 1-6).
With regards to claim 13, the layered scrub has a height and the dense sponge layer has a thickness equal to 1.0-15% of the height of the layered scrub (while dimensions are not given, it is clear from figure 1).
With regards to claim 14, the scrubber layer comprises a polyurethane foam (paragraph 0022, 0027, 0028).
With regards to claim 15, the scrubber layer comprises a non-reticulated foam (paragraph 0019 and claim 21).
With regards to claim 16, the sponge layer comprises a hydrophilic polyurethane foam (paragraph 0022, 0027, 0028).  
With regards to claim 17, the rigid boundary layer comprises polyurethane (paragraph 0027, 0028).
McDonough teaches all the essential elements of the claimed invention however fails to teach that the scrubber layer is a hydrophobic foam (claim 1 and 14).  Konkey teaches a scrubbing device that is made of a hydrophobic polyurethane foam (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough so that the scrubbing layer is hydrophobic as taught by Konkey since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (‘967) and Konkey (‘061) further in view of Lovato (USPN 8077555).
McDonough and Konkey teach all the essential elements of the claimed invention however fail to teach a printed design.  Lovato teaches a sponge with an imprinted date on the top surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough so that the top layer has a printed design similar to what is taught by Lovato so that the user will know when the sponge needs to be replaced.  
Claim(s) 7-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (PGPub 20010029967) and Konkey (PGPub 20160297061) further in view of Pung (USPN 9226637).
McDonough and Konkey teach all the essential elements of the claimed invention however fail to teach dimensions of the sponge.  It appears from the drawings that it is a cube, however no measurements are given.  Pung teaches a cubic sponge that has equal sides (col. 3, lines 1-6) thus making the aspect ratio 1, which is at least 0.90 (claim 7) and not more than 1.10 (claim 8).  The height dimensions of the cube are between 5 and 11 centimeters (col. 3, lines 10-21) (claim 9).  The layered scrub has a height and the scrubber layer has a thickness equal to 35-65% of the height of the layer scrubber (col. 3, lines 10-21; various sizes are taught to reach the claimed dimensions) (claim 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough’s layered scrub so that it has the dimensions of a cube as taught by Pung since modifying shape and size are considered to be within the level of one of ordinary skill in the art.  
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (PGPub 20010029967) and Konkey (PGPub 20160297061) further in view of Zafiroglu (PGPub 20180328045).
McDonough and Konkey teach all the essential elements of the claimed invention however fails to teach that the greater density layer portion comprises a gradual increase in sponge density toward a scrub surface.  Zafiroglu teaches layered material that have density filling property changing elements that create variations in the physical properties of the layers that create a pattern that is gradual or abrupt or sudden (paragraph 0079).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough to modify the density between layers to be gradual since, as taught by Zafiroglu, it is known in the art to have the properties between the layers change abruptly or gradually.  
 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (‘967), Konkey (‘061) and Zafiroglu (‘045), further in view of Lovato (USPN 8077555).
McDonough,  Konkey and Zafiroglu teach all the essential elements of the claimed invention however fail to teach a printed design.  Lovato teaches a sponge with an imprinted date on the top surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough so that the top layer has a printed design similar to what is taught by Lovato so that the user will know when the sponge needs to be replaced.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (‘967) in view of Zafiroglu (‘045) and further in view of Lovato (USPN 8077555).
McDonough teaches layered scrub comprising a first sponge layer (12) that is unitary (bonded together as one) with a greater density sponge layer portion (16; figure 1 shows less pores in 16 than 12 and paragraph 0026 discusses the density between the layers).  The greater density sponge layer is of a similar material as the first sponge layer (paragraph 0027).  
McDonough teaches all the essential elements of the claimed invention however fails to teach a gradual increase in sponge density towards a first scrub surface and also fails to teach printed designs on the first scrub surface.  
Zafiroglu teaches layered material that have density filling property changing elements that create variations in the physical properties of the layers that create a pattern that is gradual or abrupt or sudden (paragraph 0079).  Lovato teaches a sponge with an imprinted date on the top surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough to modify the density between layers to be gradual since, as taught by Zafiroglu, it is known in the art to have the properties between the layers change abruptly or gradually.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough so that the top layer has a printed design similar to what is taught by Lovato so that the user will know when the sponge needs to be replaced.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough (‘967) in view of Zafiroglu (‘045) and Lovato (USPN 8077555), further in view of Konkey (‘061).
McDonough, Zafiroglu and Lovato teach all the essential elements of the claimed invention including a foam scrubber layer (14; McDonough) with a second scrub surface, however fail to teach that the scrubber layer is hydrophobic.  Konkey teaches a scrubbing device that is made of a hydrophobic polyurethane foam (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonough so that the scrubbing layer is hydrophobic as taught by Konkey since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723